     Case 2:19-cv-02253-TLN-AC Document 32 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY D. PEOPLES, JR.,                             No. 2:19-cv-02253-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    NAVY BOARD ANNEX,
15                       Defendant.
16

17          Plaintiff Gary D. Peoples, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed an

18   action challenging a decision by the Department of the Navy’s Board for Correction of Naval

19   Records denying Plaintiff’s application to upgrade his discharge from “Other Than Honorable by

20   Reason of Misconduct.” The matter was referred to a United States Magistrate Judge pursuant to

21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On April 21, 2020, the magistrate judge filed findings and recommendations which were

23   served on all parties and which contained notice to all parties that any objections to the findings

24   and recommendations were to be filed within twenty-one days. (ECF No. 27.) Plaintiff filed

25   objections to the findings and recommendations. (ECF No. 29.) Defendant filed a response to

26   the objections. (ECF No. 31.)

27          This Court reviews de novo those portions of the proposed findings of fact to which

28   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
                                                        1
      Case 2:19-cv-02253-TLN-AC Document 32 Filed 06/16/20 Page 2 of 2

 1   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

 2   to any portion of the proposed findings of fact to which no objection has been made, the Court

 3   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 4   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 5   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 6   Having carefully reviewed the entire file under the applicable legal standards, the Court finds the

 7   Findings and Recommendations to be supported by the record and by the magistrate judge’s

 8   analysis.

 9           Accordingly, IT IS HEREBY ORDERED that:

10           1. The findings and recommendations filed April 21, 2020 (ECF No. 27), are ADOPTED

11   in full; and

12           2. The Motion to Dismiss (ECF No. 20) is GRANTED, without leave to amend.

13           3. The Motion to Dismiss at (ECF No. 25) is DENIED as moot.

14           4. The Clerk of the Court is directed to close this case.

15           IT IS SO ORDERED.

16   DATED: June 15, 2020

17

18

19                                                          Troy L. Nunley
                                                            United States District Judge
20
21

22

23

24

25

26
27

28
                                                        2
